           Case 3:20-cv-00219-SDD-SDJ        Document 5     03/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


WILLIFORD
                                                                      CIVIL ACTION

VERSUS
                                                                      20-219-SDD-SDJ

BALLARD, ETAL.


                                         RULING

        The Court has carefully considered the Petition^, the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Scott D. Johnson, dated February 3, 2021, to which no objection was filed.

        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court's herein.

        ACCORDINGLY, the Petition3 is hereby DISMISSED for lack of jurisdiction and

this matter is CLOSED.

        Signed in Baton Rouge, Louisiana on March 2, 2021.




                                   ^K^/i^^^^^
                                      CHIEF JUD(gF^HELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc. 1.
2 Rec. Doc. 4.
3 Rec. Doc. 1.
